DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to amendment and remarks filed on 10/1/2021, in addition to the approved Examiner Amendment submitted on 10/28/2021. Claims 1-5, 7-12, 14-16, 18-20, 23, and 25 are allowed.





Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/1/2021 cancelled claims 21-22.  Claims 6, 13, 17 have been previously cancelled. Claims 1, 3, 8, 10, 15-16, 20, and 23 were amended. New claims 24-25 are added.   Applicant’s Examiner Amendment submitted on 10/28/2021 further cancelled claim 24, and amended claim 1, 8, 15.  Claims 1-5, 7-12, 14-16, 18-20, 23, and 25 are examined and allowed.

Applicant’s Examiner Amendments made to claim 1, 8, 15 are sufficient to overcome the 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C. 103.



Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. R. David Pointer, on 10/26/2021 and 10/28/2021.  Potential claim amendment and clarification to overcome 103 rejection were discussed and it was agreed upon the condition for allowance with an Examiner Amendment. 


Allowable Subject Matter
Claims 1-5, 7-12, 14-16, 18-20, 23, and 25 are deemed to be allowed in light of the amendment and argument filed on 10/1/2021, and the approved Examiner Amendment submitted on 10/28/2021.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Pointer on 10/28/2021.


ALLOWANCE PROPOSAL OF OCTOBER 26, 2021
IN THE CLAIMS:
1.	(
	registering, by at least one computing device associated with an offer system, a uniform resource locator (URL) associated with a merchant system as a verified merchant URL with an offer program provided by the offer system, the verified merchant URL being assigned to a merchant ID;
	registering, by the at least one computing device, a user account associated with a user to allow the user account to receive one or more offers; 
	causing, by the at least one computing device, an installation package corresponding to the offer program to be downloaded and installed by a client device associated with the user account in response to registering the user account with the offer program, the installation package comprising an offer browser extension configured to generate an extension communication in response to the client device navigating to a merchant URL via one or more user interactions with a user interface;
receiving, by the at least one computing device, the extension communication from the client device associated with the user account interacting with the user interface; [[,]] 
parsing, by the at least one computing device, the extension communication to determine a captured merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user account is registered to receive the one or more offers via the offer system and being stored by the offer browser extension; 
authenticating, by the at least one computing device, the user based at least in part on the offer ID; 
, the comparison of the captured merchant URL and the plurality of verified merchant URLs further comprise comparing a parent domain of the captured merchant URL and a respective parent domain of the plurality of verified merchant URLs;
determining, by the at least one computing device, the merchant ID is associated with the captured merchant URL based at least in part on the comparison of the captured merchant URL and the plurality of verified merchant URLs; 
retrieving, by the at least one computing device, an available offer based at least in part on the merchant ID; and
transmitting, by the at least one computing device, the available offer to the client device, wherein the available offer is configured to be rendered by the client device concurrently with the user interface being interacted with by the user.

	2.	(Previously Presented) The method of claim 1, further comprising determining, by the at least one computing device, user account data associated with the offer ID.


receiving, by the at least one computing device, an offer enrollment request from the client device, wherein the offer enrollment request is based at least in part on the available offer and includes the offer ID;
generating, by the at least one computing device, a user offer enrollment comprising the available offer and at least one of the offer ID or the user account data; and
transmitting, by the at least one computing device, the user offer enrollment to an issuer system.

	4.	(Original) The method of claim 3, wherein in response to receiving the user offer enrollment the issuer system associates the available offer with the user account data.

	5.	(Previously Presented) The method of claim 4, wherein the available offer is associated with the merchant system, and wherein in response to the client device completing a transaction with the merchant system, the issuer system applies the available offer to the transaction before processing the transaction.

	6.	(Cancelled)

	


8.	(
a processor associated with an offer system; and
	a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
	registering, by the processor, a uniform resource locator (URL) associated with a merchant system as a verified merchant URL with an offer program provided by the offer system, the verified merchant URL being assigned to a merchant ID;
	registering, by the processor, a user account associated with a user to allow the user account to receive one or more offers; 
	causing, by the processor, an installation package corresponding to the offer program to be downloaded and installed by a client device associated with the user account in response to registering the user account with the offer program, the installation package comprising an offer browser extension configured to generate an extension communication in response to the client device navigating to a merchant URL via one or more user interactions with a user interface;
	receiving, by the processor, the extension communication from the client device associated with the user account interacting with the user interface;[[,]] 
	parsing, by the processor, the extension communication to determine the 
	authenticating, by the processor, the user based at least in part on the offer ID;
	comparing, by the at least one computing device, the captured merchant URL from the extension communication to a plurality of verified merchant URLs, the comparison of the captured merchant URL and the plurality of verified merchant URLs further comprise comparing a parent domain of the captured merchant URL and a respective parent domain of the plurality of verified merchant URLs;
	determining, by the processor, the merchant ID is associated with the captured merchant URL based at least in part on the comparison of the captured merchant URL and the plurality of verified merchant URLs; 
	retrieving, by the processor, an available offer based at least in part on the merchant ID; and 
	transmitting, by the processor, the available offer to the client device, wherein the available offer is configured to be rendered by the client device concurrently with the user interface being interacted with by the user.

	9.	(Original) The system of claim 8, further comprising determining, by the processor, user account data associated with the offer ID.

	10.	(Previously Presently) The system of claim 9, further comprising:
receiving, by the processor, an offer enrollment request from the client device, wherein the offer enrollment request is based at least in part on the available offer and includes the offer ID;
generating, by the processor, a user offer enrollment comprising the available offer and at least one of the offer ID or the user account data; and
transmitting, by the processor, the user offer enrollment to an issuer system.

	11.	(Original) The system of claim 10, wherein in response to receiving the user offer enrollment the issuer system associates the available offer with the user account data.

	12.	(Previously Presented) The system of claim 11, wherein the available offer is associated with the merchant system, and wherein in response to the client device completing a transaction with the merchant system, the issuer system applies the available offer to the transaction before processing the transaction.

	13.	(Cancelled)

	14.	(Previously Presented) The system of claim 8, wherein the offer ID is generated by an issuer system during a registration process to associate user account data with the offer ID.

15.	(Currently Amended) A method comprising:
	registering, by at least one computing device associated with an offer system, a merchant uniform resource locator (URL) associated with a merchant system as a verified merchant URL with an offer program provided by the offer system, the verified merchant URL being assigned to a merchant ID;
	registering, by the at least one computing device, a user account associated with a user to allow the user account to receive one or more offers; 
	causing, by the at least one computing device, an installation package corresponding to the offer program to be downloaded and installed by a client device associated with the user account in response to registering the user account with the offer program, the installation package comprising an offer browser extension configured to generate an extension communication in response to the client device navigating to a merchant URL via one or more user interactions with a user interface;
receiving, by the at least one computing device, the extension communication from the client device associated with the user account interacting with the user interface of a web browser; [[,]] 
parsing, by the at least one computing device, the extension communication to determine an offer ID corresponding to a unique identifier indicating the user account is registered to receive the one or more offers via the offer system and being stored by the offer browser extension;
authenticating, by the at least one computing device, the user based at least in part on the offer ID;
, the comparison of the captured merchant URL and the plurality of verified merchant URLs further comprise comparing a parent domain of the captured merchant URL and a respective parent domain of the plurality of verified merchant URLs;
determining, by the offer system, the merchant ID is associated with the captured merchant URL based at least in part on the comparison of the captured merchant URL and the plurality of verified merchant URLs;
retrieving, by the offer system, an available promotion based at least in part on the merchant ID; and
transmitting, by the offer system, the available promotion to the client device, the available promotion being configured to be rendered by the client device concurrently with the user interface being interacted with by the user.

	16.	(Previously Presented) The method of claim 15, wherein user account payment data is retrieved from an issuer system, and wherein the issuer system determines the user account payment data based at least in part on user account data associated with the offer ID.
	
	17.	(Cancelled) 

	


	19.	(Previously Presented) The method of claim 15, further comprising: retrieving user account payment data based at least in part on the offer ID, the user account payment data comprises at least one of an account balance, a payment due date, a payment minimum amount, or a payment statement balance.

	20.	(Previously Presented) The method of claim 15, wherein the at least one available promotion comprises a new account offering or a lending offer.

	21.	(Cancelled)
 
	22.	(Cancelled) 

	23.	(Previously Presented) The method of claim 15, wherein the at least one available promotion is associated with the merchant ID.

	24.	(Cancelled) 

	



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7-12, 14-16, and 18-20, 23, and 25 are eligible under 35 USC 101.       After reviewing the Applicant’s disclosure as well as the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. Applicant’s Specification notes that the enrolling in an automated transactional offer, instead of manually navigating and inputting data to learn about available offers or promotions, the user performs less computer functions and provides less input, which saves on data storage and memory which speeds processing, in addition to increasing data security by storing the unique identifier in the browser extension (e.g., browser storage).

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some 

Additionally, upon further search, and for the reasons presented by Applicant’s amendments and arguments presented on Remarks filed on 10/1/2021 and Examiner Amendment submitted on 10/28/2021, claims 1-5, 7-12, 14-16, 18-20, 23, and 25 are deemed to be allowable over the prior art of record.

The invention is about providing a browser extension to communicate with an offer system to enroll a transaction account user/holder/beneficiary in available automated transactional offer, without needing to navigate to separate websites or informational repositories to search for and/or review available offers, and improving the security of the data by using an unique identifier to authenticate and authorize the user throughout the system and storing the unique identifier in the browser extension (e.g., browser storage), the user may be able to seamlessly interact with data and services protected by user authorization such that the user does not need to continually resubmit login credentials, transaction account information, and similar sensitive data. 




Detwiler (US 2013/0311286),
Fujita et al.  (US 2010/0179812), 
MacIlwaine et al. (US 2011/0125565), 
Taylor et al. (US 2012/0101881), 
Kalgi (US 2013/0013499),
Shiffert et al. (US 2019/0122246), 
Sobhani et al. (US 2015/0006426), 
Faith et al. (US 2013/0332284), 
Rampell et al. (US 2009/0292599),
Neonard et al. (US 2002/0046109),
Rephlo (US patent 10580027), 
Jockisch et al. (US 2011/0010352), and
Heitmueller; Kathy et al. (US 2013/0211890).

The Examiner notes that the closet prior art of Detwiler (US 2013/0311286) discloses determining and outputting of marketing information such as marketing offers (e.g., digital coupons from local brick and mortar merchants) to at least one user, based on the received extension communication from the client device associated with the user account interacting with the user device, online information output to the user and based on a location characteristic of the user.   Detwiler further teaches determining a merchant ID/name/location identifier/street address/website address associated with the 

While Fujita et al. (US 2010/0179812) teaches an electronic coupon processing system capable of preventing a load from being concentrated on a specific server, and authenticating the user, Macllwaine et al. (US 2011/0125565) suggest "processing of transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data.", however, both fail to teach or suggest the comparison a captured merchant URL from the extension communication to a plurality of verified merchant URLs, and thus not disclose "a captured merchant URL from the extension communication". 

The closet referenced but not cited prior art Shiffert et al. (US 2019/0122246), discloses providing a redemption header for merchant offers, such as online coupons, and a browser extension (programming instructions) that allows cross-domain access to browser memory, and at least part of the information stored in browser memory is accessed by the instructions while the web browser is displaying content from the merchant domain.  When a user selects an online coupon, the browser is redirected to a merchant website associated with the online coupon and a coupon code value is copied 

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is " L. Kyrillidis, K. Mayes, B. Chazalet and K. Markantonakis, "Card-Present Transactions on the Internet Using the Smart Card Web Server," 2013 12th IEEE International Conference on Trust, Security and Privacy in Computing and Communications, 2013, pp. 611-619, doi: 10.1109/TrustCom.2013.75“.        

The NPL describes enhancing the privacy for customer data by allowing a user to pay for goods ordered online, which is based on the use of a Smart Card Web Server (SCWS), hosted either on a phone Subscriber Identity Module (SIM) or in a traditional credit/debit card. Locally, the customer will use her phone browser/web browser to access content created and delivered by the SCWS. It would mean that a customer only required to remember a PIN but never submit card details via the internet; and freeing merchants for the responsibility to store/protect customer card details. 
However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 



None of the cited art of record teaches or suggests the method of 
“parsing, by the at least one computing device, the extension communication comprising to determine a captured merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user account is registered to receive the one or more offers via the offer system and being stored by the offer browser extension”;  
“comparing, by the at least one computing device, the captured merchant URL from the extension communication to a plurality of verified merchant URLs, the comparison of the captured merchant URL and the plurality of verified merchant URLs further comprise comparing a parent domain of the captured merchant URL and a respective parent domain of the plurality of verified merchant URLs”, 
as set forth in amended claim 1, 8, 15.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-5, 7-12, 14-16, 18-20, 23, and 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUN M LI/Primary Examiner, Art Unit 3681